Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed July 26, 2021 includes an NPL document citation referencing an unpublished application, however no copy has been provided.  In the second filed IDS on September 14, 2022 Applicant has cited the publication of the same document, the reference to the unpublished application has been crossed off the first IDS but the published document has been considered in the second IDS.  No further action is needed by Applicant regarding this issue.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0037, line 6, “face 30, 32” should be - -face 34, 36- -.  
Appropriate correction is required.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:
Regarding claim 2, while it is understood that rollers have ends, it is suggested that in line 4, “for the end” be amended to read - -for end- - to avoid any possible future complications.
Regarding claim 13, the word - -positioned- - should be inserted between “12” and “between” in line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what axis is being referenced and if the rollers are now positive requirements of the claim or not.  First, surfaces have a number of different direction that each can define an axis, what axis of the cylindrical surface is the claim referencing in the first line?  Similar, the claim also references the axis of the roller, which does not have antecedent basis and also doesn’t define what axis, is this the rotational axis or some other axis of the roller?  Finally the claim is defining orientation based on a roller, is this now requiring the roller to be installed in the cage?  Claim 1 does not positively recite the roller but is rather drawn to a segment that can receive a roller, however to define an orientation relative to the roller would the roller be required to be in the cage segment?  To resolve all issues it is suggested that the claim read - -wherein a longitudinal axis of each cylindrical abutment face is perpendicular to the longitudinal axis of each of the at least two pockets- -.
Regarding claim 4, it is unclear how the axis of each cylindrical abutment surface can be offset outwards in the circumferential direction “with regards to each cylindrical abutment surface”.  First it’s not understood how things are “offset” in the circumferential direction, does Applicant mean spaced apart in the circumferential direction?  Second, the frame of reference is with respect to “each” abutment face.  How is this possible?  If each is offset outward relative to each then this would be a consent pattern of offsetting that would have to be ever expanding since one face can’t be inward in the circumferential direction relative to the other.  In addition it is unclear how many cylindrical abutments are now required, claim 1 is only drawn to a segment which only includes two abutments, but is the use of each compared to each meant to be comparing multiple segments?
Claim 11 recites the limitation "the protruding nose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 depends from 10 which depends from 7, the nose is first recited in 9.  To resolve the issue claim 10 should depend from claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoto, USP 8,905,646.
Regarding claim 1, Omoto discloses a cage segment (11q, figures 23-25) for a rolling-element bearing comprising: at least two pockets (13q, 13r, 13s) each configured to receive at least one first roller (12q, 12r, 12s), and two circumferentially opposite end portions (end pillars/bars with 14q and 14t) delimiting the cage segment in a circumferential direction, wherein each end portion has a concave cylindrical abutment face (18q and 18t, the quarter round surface is a concave cylindrical abutment surface just like that half round surface is a concave cylindrical abutment in the instant application) configured to guide a second roller (see figure 30 showing a similar segmented bearing cage where rollers contact the end surfaces, see region of 21t and 21q).
Regarding claim 2, Omoto discloses that the segment comprises inner and outer cylindrical portions extending in the circumferential direction and delimiting the cage segment in a radial direction, the inner and outer cylindrical portions having inner contact surfaces facing each other and forming bearing surfaces for the end faces of the roller of each of the at least two pockets (the claim is defining the cage as a thrust element cage figures 23-25 in Omoto are radial cages however the reference discloses the same concepts applied to thrust cages, see figure 32, the cage has inner and outer cylindrical portions (top and bottom ring segments in the figure) and the portions define contact surfaces for ends of the rollers (the surfaces of each portion that faces toward the pocket).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince, US PGPub 2013/0084034, in view of JP7-10554 (JP’554).
Regarding claim 1, Ince discloses a cage segment (24/40) for a rolling-element bearing comprising: at least one pocket (cavity holding 22) configured to receive at least one first roller (22), and two circumferentially opposite end portions (left and right side in figure 3) delimiting the cage segment in a circumferential direction, wherein each end portion has a concave cylindrical abutment face (curved end surfaces on the left and right) configured to guide a second roller (20).
Ince does not disclose that the segment includes at least two pockets.
JP’554 discloses that cage segments can include a number of pockets for rollers.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Ince and extend the length of the segment to include more pockets for roller elements, as taught by JP’554, since adding addition pockets to the cage segment provides the predictable result of increasing the number of one type of roller relative to the other (radial vs thrust rollers), altering the numbers of each type of roller relative to each other allows for changes in the total thrust load relative to the total radial load the bearing can support (more thrust rollers supports more thrust load relative to radial load and vis-a-versa).  
Regarding claim 2, Ince in view of JP’554 discloses that the segment comprises inner and outer cylindrical portions (top and bottom of Ince, best labeled as 44 and 48 or 22 in JP’554) extending in the circumferential direction and delimiting the cage segment in a radial direction, the inner and outer cylindrical portions having inner contact surfaces facing each other and forming bearing surfaces for the end faces of the roller of each of the at least two pockets (top and bottom of pocket in figure 3 of Ince or 24 in JP’554).
Regarding claim 3, as best understood, Ince in view of JP’554 discloses that a longitudinal axis of each cylindrical abutment face is perpendicular to the longitudinal axis of each of the at least two pockets (the axis of roller 20 is perpendicular to the axis of roller 22 in Ince to define thrust and radial rollers, adding additional pockets in the cage segment as taught by JP’554 results in the axis of the abutment being perpendicular to the at least two pockets).
Regarding claim 4, as best understood, Ince in view of JP’554 discloses that the axis of each cylindrical abutment face is offset outwards in the circumferential direction with regard to each cylindrical abutment face (as best understood since the cylindrical abutments surfaces are spaced apart circumferentially they are offset).
Regarding claim 5, Ince discloses that the axes of the cylindrical abutment faces are parallel to each other (the axis of each roller and each corresponding abutment surface of the cage segment runs in and out of the page in figure 1 and are parallel to each other and the axis of the bearing).
Regarding claim 6, Ince discloses that the cylindrical abutment faces are symmetric with respect to a radial plane passing through a center of the cage segment (the radial plane corresponds to the axis of 22 or the vertical line in figure 3, the cage segment is symmetric relative to this, when modified by JP’554 the adding of additional pockets to the cage segment would still result in the segment and corresponding surfaces remaining symmetric about the same vertical line, the distance from the vertical line in Ince would just increase).
Regarding claim 12, Ince discloses a cage segment for a rolling-element bearing comprising: a first pocket (cavity holding 22) configured to receive a first roller (22) having an axis of rotation extending in a first direction (along vertical line in figure 3), and first and second circumferentially spaced end portions (left and right ends in figure 3) delimiting the cage segment in a circumferential direction, wherein each end portion has a concave cylindrical abutment face (curved surface) configured to guide a second roller (20) having an axis of rotation extending in a second direction perpendicular to the first direction (the axis of 20 runs in and out of the page in figures 1 and 3, this is perpendicular to the axis of 22).
Ince does not disclose that the segment includes a second pocket also holding a roller.
JP’554 discloses that cage segments can include a number of pockets for rollers.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Ince and extend the length of the segment to include more pockets for roller elements, as taught by JP’554, since adding addition pockets to the cage segment provides the predictable result of increasing the number of one type of roller relative to the other (radial vs thrust rollers), altering the numbers of each type of roller relative to each other allows for changes in the total thrust load relative to the total radial load the bearing can support (more thrust rollers supports more thrust load relative to radial load and vis-a-versa).  

Claim(s) 7-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP7-10554 (JP’554), in view of Ince, US PGPub 2013/0084034.
NOTE: the grounds of rejection have been reversed when compared to the rejection above.  Claims 7 and 13 are independent claims drafted in a shorthand format, the limitations of the previous claims are incorporated in their entirety in the rejection below instead of reference to claim 1 or claim 12.
Regarding claim 7, JP’554 discloses a rolling-element bearing comprising: a first ring (1 or 2), a second ring (other one of 1 or 2), at least one row of radial rollers (5, the axis of rotation of the bearing is vertical in figure 2, this makes 5 a radial row) radially interposed between axial raceways of the first ring and the second ring (surfaces 5 contact, equivalent to 38 and 40 in the instant application), at least one row of axial rollers (3 or 4) axially interposed between radial raceways (top and bottom surfaces above and below the roller element, equivalent to 26 and 28 in the instant application) of the first ring and the second ring and radially located between axial guiding faces of said rings (surfaces on the left and right of 3 and 4), and a plurality of the cage segments (21) comprising at least two pockets for receiving a first roller (3 or 4), two circumferentially opposite end portions (short sides at the end of the segment in figure 1A) delimiting the cage segment in a circumferential direction, and each of the at least two pockets containing at least one of the axial rollers (2 or 4).
JP’554 does not disclose that the segment further includes a concave cylindrical abutment surface at each end portion for guiding a second roller and the rolling-element bearing further comprising one radial roller [the second roller] circumferentially interposed between each pair of adjacent cage segments, said radial rollers being radially interposed between the axial guiding faces of the first and second ring.
Ince teaches a segmented cage where the end portions of each segment can include a concave cylindrical abutment surface (curved ends in figure 3) for guiding a second roller (20) circumferentially interposed between each pair of adjacent cage segments for the purpose of providing a bearing configuration that can support both axial and radial loading within the same row of rolling elements (see paragraph 0001) to provide both low friction, a higher capacity rating and a configuration that is inexpensive to produce compared to other bearings (see paragraph 0001 and 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the segments in JP’554 and provide the end surfaces of each segment with a concave abutment surface arranged to support a second roller, as taught by Ince, for the purpose of providing a bearing configuration that can support both axial and radial loading within the same row of rolling elements to provide both low friction, a higher capacity rating and a configuration that is inexpensive to produce compared to other bearings.  Adding this feature to JP’554 results in a rolling-element bearing that further comprises radial rollers [the second roller] with the radial rollers being radially interposed between the axial guiding faces of the first and second ring (the radial rollers taught by Ince would be perpendicular to 3 and 4 and would contact the left and right surfaces on the sides of the rollers in figure 2 of JP’554).
Regarding claim 8, JP’554 in view of Ince discloses that the pairs of adjacent cage segments are spaced apart by the radial rollers (the rollers 20 taught by Ince would space apart each segment).
Regarding claim 9, JP’554 discloses that the second ring (1 in this case) comprises a protruding nose (part projection between 3 and 4) projecting into an annular groove of the first ring (u-shape cavity holding the rollers in 2) and provided with an axial cylindrical surface on which is located the axial raceway of said second ring (the end surface on the left of the projection of 1 that goes between 3 and 4 forms one of the axial raceways for the radial bearing row).
Regarding claim 10, JP’554 discloses that the at least one row of axial rollers comprises a first row of axial rollers and a second row of axial rollers (two rows shown in JP’554, one is 3 and the other is 4).
Regarding claim 11, JP’554 discloses that the first and second rows of axial rollers are disposed axially on each side of the protruding nose of the second ring (the axial direction in JP’554 is vertically in figure 2, the rows 3 and 4 are axially spaced apart on each side of the protruding nose).

Regarding claim 13, JP’554 discloses a rolling-element bearing comprising: an inner ring (2) including an annular groove (groove that holds rolling elements), an outer ring (1) including a projecting nose (portion of 1 that projects between the rollers) extending into the annular groove, a plurality of cage segments (21) comprising a first pocket and a second pocket (pockets for holding 3) each configured to receive a first roller having an axis of rotation extending in a first direction (roller 3), and first and second circumferentially spaced end portions delimiting the cage segment in a circumferential direction and the segments are positioned between a wall of the nose and a wall of the annular groove (see figure 2), and a first roller in each of the first pockets and second pockets.
JP’554 does not disclose that each end portion has a concave cylindrical abutment face to guide a second roller having an axis of rotation extending in a second direction perpendicular to the first direction and a plurality of second rollers contacting the abutment faces. 
Ince teaches a segmented cage where the end portions of each segment can include a concave cylindrical abutment surface (curved ends in figure 3) for guiding a second roller (20) circumferentially interposed between each pair of adjacent cage segments for the purpose of providing a bearing configuration that can support both axial and radial loading within the same row of rolling elements (see paragraph 0001) to provide both low friction, a higher capacity rating and a configuration that is inexpensive to produce compared to other bearings (see paragraph 0001 and 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the segments in JP’554 and provide the end surfaces of each segment with a concave abutment surface arranged to support a second roller, as taught by Ince, for the purpose of providing a bearing configuration that can support both axial and radial loading within the same row of rolling elements to provide both low friction, a higher capacity rating and a configuration that is inexpensive to produce compared to other bearings.  Adding this feature to JP’554 results in a rolling-element bearing that further comprises radial rollers [the second roller] with the radial rollers being between and contacting adjacent cage segments.
Regarding claim 14, JP’554 in view of Ince results in a configuration wherein the plurality of cage segments are spaced apart by the plurality of second rollers (a second roller would be positioned between each cage segment in the combination above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656